Matter of Nyjeem D. (Shaina D.) (2019 NY Slip Op 05868)





Matter of Nyjeem D. (Shaina D.)


2019 NY Slip Op 05868


Decided on July 31, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


407 CAF 17-02163

[*1]IN THE MATTER OF NYJEEM D. ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND FAMILY SERVICES, PETITIONER-RESPONDENT; SHAINA D., RESPONDENT, AND JOHN D., RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (DANIELLE K. BLACKABY OF COUNSEL), FOR RESPONDENT-APPELLANT. 
ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (CATHERINE Z. GILMORE OF COUNSEL), FOR PETITIONER-RESPONDENT.
RICHARD T. WARD, SYRACUSE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered November 9, 2017 in a proceeding pursuant to Family Court Act article 10. The order, among other things, temporarily placed the subject child with petitioner. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: In these proceedings pursuant to Family Court Act article 10, petitioner filed an amended petition seeking to modify prior dispositional orders, entered after the subject children were adjudicated to be neglected, by directing that the children be removed from the care of respondent mother and father and placed in the custody of petitioner. In appeal Nos. 1 and 2, the father appeals from two temporary orders that, inter alia, removed the subject children from respondents' care and placed them in the care and custody of petitioner pending the completion of a hearing on the amended petition. In appeal Nos. 3 and 4, respondents appeal from final orders that, inter alia, granted the amended petition and continued placement of the subject children with petitioner until the completion of the next permanency hearing in June 2018. We conclude that the appeals must be dismissed as moot. In each appeal, respondents challenge only the disposition, and those challenges are moot inasmuch as it is undisputed that superseding permanency orders have since been entered, in which respondents stipulated that it would be in the best interests of the children to continue their placement with petitioner (see Matter of Victoria B. [Jonathan M.], 164 AD3d 578, 580 [2d Dept 2018]; Matter of Anthony L. [Lisa P.], 144 AD3d 1690, 1691 [4th Dept 2016], lv denied 28 NY3d 914 [2017]).
Entered: July 31, 2019
Mark W. Bennett
Clerk of the Court